Title: From Thomas Jefferson to Theodorick Bland, 18 June 1779
From: Jefferson, Thomas
To: Bland, Theodorick



Sir
Williamsburg, June 18th, 1779.

Yours of the 14th inst., came to hand this day. * * * with respect to Col. Finnie, as a continental officer, [we decline med]dling with his conduct; being yourself in the continental service, [we] take it for granted, that if he fails in his duty you will [put] him under a proper train of enquiry. His assurances to us are fair; one thing only I am to inform you, that however true it may be that he is without money, it is no just excuse for failing to do any thing for the public service, because that was never permitted by the executive here, to be on sufferance for want of money. He never applied in vain, and we still are, as we ever have been, ready to lend him (as a continental officer) any monies, which the due discharge of his office may call [for,] * * * * and politeness at the [least] hardly permits them to suppose the duties of the [post can be as] well discharged by any other, as by yourself. But your health for that very reason is the more to be taken care of. You will please to permit Capt. Bertling and Lieutenant Campbell to pass by land to the lower ferry of the Chickahominy, [where the Flag] lies, and finally settle the business, on which she came, according [to the rules] usual in their service. I inclose you the reasons, which have induced the council to [act] with such rigor with Governor Hamilton and the others there. It is impossible for any generous man to disapprove his sentence. I am, sir, with much [respect,] your most obedient and most humble servant, &c.
